ITEMID: 001-90158
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: SCOTT v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: The applicant, Mr Kenneth Scott, is a British national who was born in 1948 and lives in Tyne and Wear. He was represented before the Court by Royds Rdw, solicitors in London. The United Kingdom Government (“the Government”) were represented by their Agent, Mr C. Whomersley of the Foreign and Commonwealth Office.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant’s wife died on 29 May 1993. His formal claim for widows’ benefits was made on 28 June 2002 and was rejected on 8 July 2002 on the ground that he was not entitled to widows’ benefits because he was not a woman. On 23 July 2002 the applicant appealed and reconsideration took place on 30 August 2002. The previous decision was upheld. The applicant did not appeal further as he considered or was advised that such a remedy would be bound to fail since no such social security benefits were payable to widowers under United Kingdom law.
The Government submitted that the applicant was not in receipt of child benefit at the time of his claim. The applicant, who had initially submitted that he had ceased to be eligible for child benefit at some time in 2002, failed to submit any comments in reply, although invited to do so.
The domestic law relevant to this application is set out in Willis v. the United Kingdom, no. 36042/97, §§ 1426, ECHR 2002-IV, and Runkee and White v. the United Kingdom, no. 42949/98, §§ 40-41, 25 July 2007.
